                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

 The ESTATE of SYLVILLE K. SMITH, by   )
 Personal Representative Mildred Haynes,
                                       )       No. 2:17 cv 862-LA
 Patrick Smith, and Mildred Haynes, on her own
                                       )
 behalf.                               )
                                       )       Hon. Lynn Adelman, presiding
            Plaintiffs,                )
                                       )
            v.                         )
                                       )       JURY TRIAL DEMANDED
 CITY OF MILWAUKEE, WISCONSIN          )
 AND DOMINIQUE HEAGGAN-BROWN, )
                                       )
            Defendants.                )
                                       )
__________________________________________________________________________

            MOTION TO CERTIFY DEFENDANT HEAGGAN-BROWN’S
                 INTERLOCUTORY APPEAL AS FRIVOLOUS

       Plaintiffs, by and through their counsel, respectfully move this Court for an order

certifying Defendant Heaggan-Brown’s interlocutory appeal as frivolous, stating:

                                          Introduction

       On October 18, 2019, this Court denied Defendant Heaggan-Brown’s motion for

summary judgment, recognizing that many facts in this case are in dispute. Memorandum Order,

Dkt. 59. For example, Heaggan-Brown disputes why he attempted to interact with Sylville Smith

in the first place, asking this Court to ignore the radio transmissions that preceded the chase and

the fact that video shows him jumping out of his car with his service weapon drawn. Id. at 2-3 &

n.2. Likewise, Heaggan-Brown claims that Smith posed a threat to him before the first shot, but

this Court recognized that “Smith’s precise physical movements, from falling near the fence to

Heaggan-Brown firing the first shot, are disputed.” Id. at 4. Plaintiff contends Smith was


                                                 1
attempting to flee and disarm himself; Heaggan-Brown contends otherwise. Id. Of course, the

most significant aspect of this case—the second, fatal shot fired by Heaggan-Brown—is a

matter of extreme dispute. Heaggan-Brown was charged with homicide for this gunshot. And,

Plaintiffs’ claim is that he has lied about why he shot Sylville Smith laying on the ground,

subdued with his hands over his head. Dkt. 51, at 24-26. Then, this Court found Heaggan-

Brown’s contention about the “waistband” is not persuasive at summary judgment because what

“is clear from the footage . . . is that Smith was prone and subdued in the moments leading up

to Heaggan-Brown pulling the trigger for the second shot.” Dkt. 59, at 11. In other words, this

Court’s ruling essentially provides that a reasonable jury could simply find that Heaggan-Brown

was lying, and that the video support’s Plaintiff’s contention. Perhaps recognizing the futility of

his “waistband” story, while in prison during his deposition, Heaggan-Brown now appears to

have abandoned this claim (though his attorneys, at summary judgment, did not). See id. at

27,¶87. Whatever the story, it is contrary to the findings this Court made at summary judgment.

       To put it mildly, Heaggan-Brown has refused to accept Plaintiff’s version of events, as he

must. 1 He has refused to accept the inferences in Plaintiffs’ favor, again as he must. See Stinson v.

Gauger, 868 F.3d 516, 528 (7th Cir. 2015) (en banc). And, he has asked this Court to blindly

accept his self-serving and shifting narrative despite the fact that Smith is deceased; something

this Court recognized would be improper. See Dkt. 59, at 13-14 (collecting cases). Accordingly,

this Court was correct to deny Heaggan-Brown’s motion for summary judgment. See Dufour-

Dowell v. Cogger, 152 F.3d 678, 680 (7th Cir. 1998) (holding defendant “cannot seek pretrial

1
  See Scott v. Harris, 550 U.S. 372, 378 (2007) (At summary judgment, “courts are required to view the
facts and draw reasonable inferences “in the light most favorable to the party opposing the
[summary judgment] motion,” which “usually means adopting . . . the plaintiff’s version of the
facts”); Weinmann v. McClone, 787 F.3d 444, 449 (7th Cir. 2015) (“Our task is to determine, under
[Plaintiff’s] version of the facts, if [the Defendant Officer] was objectively reasonable in his belief
that his life was in danger.”); Payne v. Pauley, 337 F.3d 767, 778 (7th Cir. 2003) (same).
                                                   2
refuge behind a claim of qualified immunity,” and raising such a defense “in the face of disputed

facts that control the answer to the question is a waste of everybody’s time.”).

        Now, despite the absence of a final judgment, Heaggan-Brown has appealed; seeking to

preclude ultimate adjudication of this matter for the foreseeable future. Dkt. 61. This Court

should prevent this maneuver, and has a strong legal basis to do so under Apostol v. Gallion, 870

F.2d 1335, 1338-40 (7th Cir. 1989), which provides that litigants, who contest the opposing

party’s version of events and facts found at summary judgment or seek otherwise frivolous

interlocutory review of district court orders cannot disrupt the operations of the courts. Instead,

this Court can certify the appeal as frivolous and proceed to trial. Heaggan-Brown is such a

litigant: he refuses to accept, and fundamentally opposes, the facts this Court found precluded

summary judgment. In that position, he cannot turn around and then ask the Court of Appeals

for immediate review. His appeal is frivolous, and the Court should certify it as such, retain

jurisdiction over the case, and proceed to trial.

                                             Discussion


        I.      Defendants Who Contest Plaintiff’s Facts Cannot Seek Immediate Review
                from the Denial of Summary Judgment
        Appeals as of right in the federal courts are limited to “appeals from all final decisions of

the district courts of the United States ….” 28 U.S.C. § 1291; see, e.g., Will v. United States, 389

U.S. 90, 96 (1967) (“All our jurisprudence is strongly colored by the notion that appellate review

should be postponed, except in certain narrowly defined circumstances, until after final

judgment has been rendered by the trial court.”); Cunningham v. Hamilton Cnty., 527 U.S. 198, 203

(1999). Because the Court’s order on Defendant Heaggan-Brown’s motion for summary

judgment is an interlocutory order, it is not appealable.


                                                    3
        Because the order is not a final judgment, the only jurisdictional basis available for

Defendants’ appeal is the collateral order doctrine established in Cohen v. Beneficial Loan Corp.,

337 U.S. 541, 546 (1949). Under that doctrine, a defendant can file an interlocutory appeal of the

denial of qualified immunity. Mitchell v. Forsyth, 472 U.S. 511, 522 (1985). But, such an appeal has

two important limitations: (1) a defendant cannot stop district court proceedings by simply

asserting a frivolous interlocutory appeal; and (2) a defendant cannot immediately appeal a

district court order denying qualified immunity where the Defendant disputes the facts the

Court found at summary judgment. See also Behrens v. Peltier, 516 U.S. 299, 310-11 (1996); Johnson

v. Jones, 515 U.S. 304 (1995); Koh v. Ustich, 933 F.3d 836, 843 (7th Cir. 2019) (“Consideration of

any factual questions is outside our jurisdiction.” (citing Hurt v. Wise, 880 F.3d 831, 839 (7th Cir.

2018), abrogated on other grounds by Lewis v. City of Chicago, 914 F.3d 472 (7th Cir. 2019)).

        The Seventh Circuit has repeatedly maintained that this rule—derived from Johnson—

limiting the availability of interlocutory qualified immunity appeals precludes jurisdiction over

appeals that, like Heaggan-Brown’s, are premised on a fundamental disagreement with the facts.

See, e.g., Gutierrez v. Kermon,722 F.3d 1003, 1010 (7th Cir. 2013) (explaining that “an appellant

challenging a district court’s denial of qualified immunity effectively pleads himself out of court

by interposing disputed factual issues in his argument”). In Stinson, sitting en banc, the Seventh

Circuit, made clear that it did not have jurisdiction to consider an appeal where the defendants’

“fail to take all the facts and inferences in the summary judgment record in the light most

favorable to [Plaintiff], and their arguments dispute the district court’s conclusions of the

sufficiency of the evidence on questions of fact.” 868 F.3d at 528.

        The Seventh Circuit has also maintained this line in cases, like this one, involving

allegations of excessive deadly force, despite an officer’s attempt to invoked qualified immunity

                                                    4
while simultaneously contesting the facts. In White v. Gerardot, 509 F.3d 829, 833 (7th Cir. 2007),

the Court dismissed an interlocutory appeal from the denial of qualified immunity because the

defendant refused to accept the plaintiff’s facts, and the facts found by the District court,

because appellate jurisdiction required a defendant to make an argument that “does not depend

on disputed facts.” Thus, interlocutory appeal is also improper when the appellant’s supposedly

legal arguments “are dependent upon, and inseparable from, disputed facts.” Id. at 835.

       Likewise, in affirming White, the Seventh Circuit recently dismissed another deadly force

case in a manner analogous to the situation here:

       White illustrates this rule in a very similar case (except that the suspect in that case
       died from the officer’s shot). In White the defendant officer claimed that he
       feared for his life because he believed the suspect had a gun and, despite the
       officer’s commands to raise his hands, moved his hands in front of him “as if he
       were reloading his gun.” Id. at 834. The plaintiff, however, offered testimony that
       the suspect was neither armed nor disobeying orders when the officer shot him.
       The district court denied summary judgment based on qualified immunity
       because of the disputed factual issues.

Gant v. Hartman, 924 F.3d 445, 449 (7th Cir. 2019). As the Gant court put it: “The defendant’s

reliance on disputed facts in White barred appellate jurisdiction” because a defendant “must

‘refrain[ ] from contesting any fact that a reasonable jury could resolve against him.’” Id. (quoting

Rainsberger v. Benner, 913 F.3d 640, 643 (7th Cir. 2019)).

       Recognizing that litigants—like Heaggan-Brown—may attempt to take interlocutory

appeals even where there is clearly no jurisdiction, the Seventh Circuit has endorsed a procedure

whereby the District Court can certify an appeal as frivolous or beyond the Court’s jurisdiction,

and then proceed to trial. Apostol, 870 F.2d at 1339. For example, where disposition is so plainly

correct that nothing can be said on the other side, where a defendant seeks to raise an issue

forfeited or waived below, certification is appropriate so that the parties can “get on with the

trial.” Id. In this context, “frivolous” does not imply that the defendant has no argument in the
                                                  5
sense of Rule 11; instead, the type of frivolous is the fact that the appeal lacks jurisdiction under

Johnson and the other Seventh Circuit authorities just discussed prohibiting a defendant from

contesting the plaintiffs’ facts and those found by this Court.

        District courts in this Circuit, and beyond, have accordingly granted Apostol motions like

this one and ordered matters to proceed to trial. See e.g., Saenz v. Flores, 2018 WL 3603111 (W.D.

Tex. June 5, 2018) (certifying interlocutory appeal in a police shooting case as frivolous and

ordering the matter to go to trial); Estate of Robinson ex rel. Pers. Representative Andrea Irwin v. City of

Madison, Wisconsin, 2017 WL 685527 (W.D. Wis. Feb. 16, 2017) (same).O'Keefe v. Schmitz, No. 14-

C-139, 2014 WL 1816922, at *2 (E.D. Wis. May 8, 2014) (qualified immunity frivolous when

based upon defendants’ view of the facts); Lanza v. City of Chicago, No. 08 C 5103, 2010 WL

5313483, at *2 (N.D. Ill. Dec. 20, 2010) (certifying defendant’s immunity appeal as frivolous,

disputed facts divest Seventh Circuit of jurisdiction); Engel v. Buchan, No. 10 C 3288, 2010 WL

5014156, at *2 (N.D. Ill. Dec. 3, 2010) (finding appeal frivolous because defendant was bound

by other decision denying him qualified immunity); Vladic v. Hamann, No. 00 C 6739, 2002 WL

31248544, at *2 (N.D. Ill. Oct. 4, 2002) (appeal frivolous because it does not rest on a question

of law); Vidmar v. Chicago Bd. of Educ., No. 98 C 0951, 1999 WL 409929, at *5 (N.D. Ill. June 7,

1999) (appeal is “so thin on the merits that it is ‘frivolous”); Carter v. O'Sullivan, 924 F. Supp. 903,

908 (C.D. Ill. 1996) (district court certified appeal as frivolous). This Court should do the same.

        II.     Defendant Heaggan-Brown Contests Plaintiffs’ Facts, and Those this
                Court Found At Summary Judgment
        This Court’s thorough review of the extensive summary judgment record, and its

determination that Heaggan-Brown must stand for trial in this matter, rested on recognition that

(1) many, many facts are in dispute, (2) Plaintiffs’ facts are amply supported by the record, and

(3) adopting Plaintiffs’ facts necessitates denying qualified immunity.

                                                     6
        For example, this Court recognized that the facts (1) leading up to Heaggan-Brown’s

approach of Smith were disputed; (2) that the facts after the chase began and leading up to the

first shot were disputed; and that the facts following the first shot and leading to the second

were further disputed. See Dkt. 59, at 2 (“The circumstances of the officers’ initial engagement

with Smith are disputed.”); id. at 3 n.2 (“Defendants claim that Heaggan-Brown got out of the

car, activated his body camera, and, as Heaggan-Brown was considering approaching the vehicle,

Smith quickly exited his vehicle and began to run. Plaintiffs, on the other hand, claim that

Heaggan-Brown jumped out of his squad car, immediately unholstered his firearm and pointed it

directly at Smith, tracking Smith with his pistol as Smith fled.”) (citations omitted); see also id. at 3

n.3 (“ Defendants claim Smith picked up the gun and held on to it before throwing it over the

fence, while plaintiffs say Smith picked up the gun and tossed it over the fence, away from the

officers, in a single, fluid motion. Plaintiffs also characterize the gun as contraband that Smith

was trying to rid himself of.”); id. at 4 ( Smith’s precise physical movements, from falling near

the fence to Heaggan-Brown firing the first shot, are disputed. . . . Plaintiffs also dispute that any

verbal warning was given by officers prior to Smith being shot. What is agreed upon is that

Heaggan-Brown subsequently shot Smith, leaving a wound in Smith’s bicep.”); id. at 4 (“Both

sides contest the precise mechanics of the fall and moments before the second shot.”). Indeed,

even after Plaintiff explained in extensive detail his interpretation of the evidence, and the

evidence that supports it, Heaggan-Brown (in his reply brief) continued to contest the facts. See,

e.g., Reply Br, Dkt. 57 at 2 (disputing that Heaggan-Brown escalated matters during the approach

to the car); id. at 6-9 (disputing facts about the first and second shots).

        Heaggan-Brown cannot now turn around and make new arguments for the first time on

appeal—such arguments were waived by his refusal to follow the Summary Judgment standard

                                                    7
before this Court. Hutt v. AbbVie Products LLC, 757 F.3d 687, 695 (7th Cir. 2014) (arguments

not made below are waived on appeal). And, Apostol specifically includes efforts to raise new,

forfeited or waived, argument for the first time on appeal as a basis for this Court’s certification

that the appeal exceeds appellate jurisdiction. Apostol, 870 F.2d at 1339.

       In addition, this Court made numerous summary judgment findings, including:


           •    “Considering the totality of the circumstances in the light most favorable to

               plaintiffs’, I find that the plaintiffs’ version of events, as supported by undisputed

               facts in the record, shows an unreasonable use of force by Heaggan-Brown in

               violation of Smith’s rights under the Fourth Amendment. The officers did not

               engage Smith in response to reports of a serious crime, as is common where

               courts grant police officers qualified immunity. Id. at 8.

           • “under plaintiff’s version of events, there was no illegal conduct on Smith’s part

               that would have warranted any police scrutiny, much less a crime involving the

               infliction (or threatened infliction) of serious physical harm necessary to justify

               deadly force. In fact, the officers, as captured over police radio, discuss trying to

               “be nosy” and to “see if we can get another foot chase,” in the moments

               immediately prior to encountering Smith. Id.

           • Plaintiffs’ interpretation of the audio is the “seemingly obvious one based on the

               actual statements caught on audio.” Id. at 9.

           • As to the first shot, “Heaggan-Brown’s actual shooting of Smith is objectively

               unreasonable on plaintiffs’ version of events”, because:

                   o Smith was not in the midst of committing a violent crime nor did he pose


                                                   8
           a threat of serious physical harm to either the officers or those around

           him prior to the officers’ engagement”;

       o under plaintiffs’ version of events, Smith had not “done anything to even

           give officers probable cause to believe that he had committed a crime

           involving serious physical harm or threatened harm”; and

       o there is no objective evidence a warning was given. Id.

• As to the second shot, the evidence is “clear is that Smith was on his back, his

   feet raised in the air, his hands above his head, and was located in a corner of the

   yard between the fence and a house, when Heaggan-Brown fired a second shot,

   this one into Smith’s upper left chest.” Id. at 5.

• The second gunshot was fatal. Id.

• The second shot was the “shooting of a subdued suspect,” and that Smith was

   “in an incredibly vulnerable position: he was unarmed, on his back, hands above

   his head, and his palms open.” Id. at 10.

• A reasonable jury could find that Heaggan-Brown’s claim Smith might be “armed

   with a second weapon was unreasonable,” id. at 11.

• And, in fact: “frankly, the defendants’ argument that, in the course of Smith’s

   fall, the movement of Smith’s right hand near his waist being perceived by a

   reasonable officer as a movement for a second gun in his waistband is just not

   persuasive (at summary judgment, no less) given the court’s review of video

   evidence that indicates Smith’s hand was in the vicinity of his waistband for all of

   three camera stills before moving up towards his head, empty and palm open.

• In the end: What is clear from the footage (from both officers’ body cameras) is

                                      9
                 that Smith was prone and subdued in the moments leading up to Heaggan-Brown

                 pulling the trigger for the second shot. Indeed “[f]rankly, it is difficult to think of

                 a more vulnerable position that Smith’s body could have been in during the

                 moments leading up to Heaggan-Brown firing the second (and ultimately fatal)

                 shot. Id. at 11.


        In sum, in order for Heaggan-Brown to have any possible chance of defeating this

motion, he needed to have accepted Plaintiffs’ facts at summary judgment, but he did not.

Heaggan-Brown needed to admit, that he lied when he claimed that he fired a second time because he

thought there was a second gun in the “waistband,” as that is what the evidence would allow a reasonable jury to

find. Dkt. 51, at 24-26. But he did not—and will not. In addition, Heaggan-Brown must also be

required to accept this Court’s factual findings, including among other things that Sylville Smith

was a subdued and unarmed non-violent suspect when he shot and killed him. Obviously,

Heaggan-Brown has not, and will not, accept such findings. To the extent Heaggan-Brown

intends to accept Plaintiff’s version of events, and the facts this Court found at summary

judgment, he must state so specifically in response to this motion. He must accept that he shot

and killed a subdued, unarmed suspect, and not make reference to the (unreasonable, and

incredible) “waistband” theory, which is false and contradicted by his contemporaneous actions.

Heaggan-Brown must concede that Smith was running away from him, trying to disarm himself

and never posed a threat of serious bodily harm to the officers, as this Court found.

        It is clear why Heaggan-Brown refuses to accept these findings. If Heaggan-Brown were

to accept this Court’s findings, the appeal would be frivolous in a further way: it was of course

clearly established in 2016 that Heaggan-Brown could not use deadly force against an unarmed

individual without a reasonable basis to be in fear of great bodily harm or injury. See Tennessee v.

                                                       10
Garner, 471 U.S. 1, 11-12 (1985); Sallenger v. Oakes, 473 F.3d 731, 740 (7th Cir. 2007) (affirming

denial of qualified immunity where parties disputed the extent and justification for blows

administered to the head); Sherrod v. Berry, 856 F.2d 802, 805-06 (7th Cir. 1988) (en banc); see also

Dkt. 59, at 15-16. Indeed, other Courts have found interlocutory appeals frivolous when such

arguments are made. See, e.g., Estate of Gonzales v. Hickman, 2007 WL 3238722, at *3 (C.D. Cal.

June 11, 2007) (same); Wilson v. Maricopa Cty., 484 F. Supp. 2d 1015, 1021 (D. Ariz. 2006)

(quoting Apostol,870 F.2d at 1339)).

       III.   Heaggan-Brown Cannot Make New Arguments on Appeal To Attempt to
              Obtain Appellate Jurisdiction
       Things being what they are—with Heaggan-Brown contesting Plaintiffs’ facts at every

juncture—Heaggan-Brown cannot raise new arguments on appeal that he never made to this

Court. The orderly operation of the Courts, a concern that animated Apostol, is undermined if

litigants were permitted to seek relief at the court of appeals and then, in an about face, take the

entirely opposite position on appeal. See Bertha v. Hain, No. 18-3286, 2019 WL 4458390, at *3

(7th Cir. Sept. 18, 2019) (“When litigants change theories after losing in the district court, new

arguments raised for the first time on appeal are waived.” (citing O’Gorman v. City of Chicago, 777

F.3d 885, 890 (7th Cir. 2015)). Indeed, the Seventh Circuit has maintained this position for over

a century. See In re Veluchamy, 879 F.3d 808, 821 (7th Cir. 2018) (“It is well established that a

party waives the right to argue an issue on appeal if he failed to raise that issue before the lower

court: ‘It is axiomatic that an issue not first presented to the district court may not be raised

before the appellate court as a ground for reversal.’ ‘[A] question not presented to the lower

court will not be considered upon appeal.’” (quoting, respectively, Christmas v. Sanders, 759 F.2d

1284, 1291 (7th Cir. 1985), and Towle v. Pullen, 238 F. 107, 111 (7th Cir. 1916) (citing Harding v.

Giddings, 73 F. 335 (7th Cir. 1896)).

                                                  11
                                            Conclusion

       In the end, whatever way you slice it, Heaggan-Brown cannot pursue an interlocutory

appeal from the denial of summary judgment. For one, he disputes Plaintiffs’ version of events,

and has contested the factual findings made by this Court, of which he is bound. He has also

forfeited any opportunity to accept Plaintiff’s facts for the first time on appeal. But, even if he

were to do an about-face and accept the facts against him, the appeal would still be frivolous

because his actions were obviously unreasonable on Plaintiffs’ facts. Accordingly, Plaintiff

respectfully requests that this Court certify Defendant Heaggan-Brown’s appeal as frivolous and

beyond the jurisdiction of the appellate court and proceed with trial.

                                                        RESPECTFULLY SUBMITTED,


                                                        s/ David B. Owens
                                                        One of Plaintiffs’ Attorneys

  David B. Owens
  Danielle O. Hamilton
  LOEVY & LOEVY
  311 North Aberdeen, 3FL
  Chicago, IL 60607
  (312) 243-5900




                             CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a copy of the foregoing was served on counsel of
record on November 14, 2019 via the Court’s CM/ECF filing system.

                                                               /s/ David B. Owens




                                                 12
